Title: To James Madison from William Charles Coles Claiborne, 4 December 1806
From: Claiborne, William Charles Coles
To: Madison, James



Dup.
Sir
New Orleans Decr. 4th. 1806.

The importance of the inclosures marked A, B, C & D, will plead my justification in forwarding you this dispatch, by a special express.
The troops from Nachitoches are momently expected, as is also a detachment from Mobile.  General Wilkinson is repairing the old fortifications, & contemplates picketting in the City.
I shall remain faithful at my post, and with all the means in my power, will unite with the General, in the defence of my Country, her Government and Laws.  I am, dear Sir, with great respect & esteem, Your mo. obt. Servt.

William C. C. Claiborne


P. S.  When the troops from Nachitoches and Mobile shall have arrived, there will be in New Orleans about 800, including officers.  The Orleans Volunteers may muster 180 men, but it is impossible for me to say, on what portion of the regular militia I can rely.  Captain Shaw of the Navy has under his command on the Orleans Station, two Bomb Ketches, and four Gun Boats.  The Ketches are in this Port.  Two Gun Boats are cruizing in the Lakes, and two others have ascended the Mississippi, but have all been ordered to New Orleans.

William C. C. Claiborne


